UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7015



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK MARQUIS FLEMING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.    Richard C. Erwin,
Senior District Judge. (CR-91-179-G, CA-97-49-2)


Submitted:   June 30, 1998                 Decided:   July 20, 1998


Before MICHAEL and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders (1) denying his

motion to reconsider the court’s dismissal without prejudice of his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998), and

to amend his § 2255 motion to seek relief under 28 U.S.C. §§ 1651,

2241 (1994); (2) denying his motion to reconsider the denial of his

motion to amend; and (3) denying his motions for bail and appoint-

ment of counsel. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Fleming, Nos. CR-91-

179-G; CA-97-49-2 (M.D.N.C. Apr. 18, 1997; May 13, 1997; May 27,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2